DETAILED ACTION
Claims 1-30 are pending in the present application. Claims 8, 12 and 18 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The submission of a terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “receiving, at a remote query processor, a plot command to generate a plot at a client computer, the plot command referencing a first object, the first object being updatable by propagating updates through an update propagation graph associated with the first object; generating, at the remote query processor, a plotting data structure comprising an export object handle referencing at least a portion of the first object; transmitting, at the remote query processor, one or more messages to the client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; creating, at the client computer, a local object to represent a replica of the portion of the first object referenced by the export object handle; storing, at the client computer, the initial snapshot as the replica of the portion of the first object referenced by the export object handle; assigning, at the client computer, the replica as an input to a figure to be displayed in a graphical user interface; generating, at the client computer, a graphical figure comprising the plot based on the plotting data structure and the replica of the portion of the first object referenced by the export object handle; adding at the remote query processor a first listener to the update propagation graph as a dependent of the first object; receiving, at the first listener, an update notification indicating an update to the first object; sending, by the remote query processor, a notification to the client computer including an indication of the change to the first object and a copy of any changed data; responsive to receiving the notification at the client computer, updating the replica of the portion of the first object referenced by the export object handle; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated replica of the portion of the first object referenced by the export object handle.”
Regarding independent claim 8, the prior art of record does not teach the following limitation: “generating, at a remote query processor, a plotting data structure comprising a reference to a first object associated with a plot, the first object being updatable by propagating updates through an update propagation graph associated with the first object; transmitting, at the remote query processor, one or more messages to a client computer, the one or more messages comprising the plotting data structure and an initial snapshot of the first object; receiving, at the client computer, the one or more messages comprising the plotting data structure and the initial snapshot from the remote query processor; storing, at the client computer, the initial snapshot as a local version of the first object associated with the plot; generating, at the client computer, a graphical figure  comprising the plot based on the plotting data structure and the local version of the first object associated with the plot; receiving, at the client computer, a notification including an indication of a change to the first object and a copy of changed data; responsive to receiving the notification at the client computer, updating, at the client computer, the local version of the first object associated with the plot; and updating, at the client computer, the graphical figure comprising the plot based on the plotting data structure and the updated local version of the first object.”
The limitations of independent claim 15 parallels independent claim 8, therefore it is allowed for similar reasons. Claims 2-7, 9-14, and 16-30 are allowed based on dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169